Bell, J.
There being no bona fide effort to brief the evidence in this case, the so-called brief of evidence being a mere stenographic report of what occurred upon the trial, including all questions propounded to and answered by witnesses, objections to evidence, and the various rulings of the court thereon, it will not be considered as a brief of evidence, and the evidence will not be reviewed by this court. Accordingly, since the writ of error presents no question that can be intelligently considered and passed upon without reference to the evidence, the judgment of the court below must be affirmed. Civil Code (1910), § 6093; Bishop v. Brown, 138 Ga. 738 (75 S. E. 1119) ; Roberts v. Rowell, 152 Ga. 97 (108 S. E. 466) ; Whitten v. Bacon, 165 Ga. 151 (140 S. E. 287); Jackson v. Dorsey, 26 Ga. App. 372 (4) (106 S. E. 210); O’Farrell v. Templeman, 39 Ga. App. 222 (146 S. E. 914).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.